Citation Nr: 1605883	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected anxiety disorder with depression, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Amy Fochler, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO granted service connection for anxiety disorder with depression and assigned a 50 percent disability rating, effective August 10, 2010.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the April 2011 decision.  In July 2011, the Veteran filed a claim for a TDIU due to his service-connected psychiatric disability.  In April 2013, the RO issued a statement of the case (SOC) on both issues.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In December 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  During the hearing, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of additional evidence received after the April 2013 statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).

During the pendency of the appeal, the Veteran changed representation.  He was initially represented by agent Christopher Loiacono.  See May 2011 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  Since September 2015, he has been represented by attorney Amy Fochler.  See September 2015 VA Form 21-22a.  The Board recognizes the change in representation.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on these claims is warranted. 

Initially, the Board notes, as indicated above, that the record reflects that the Veteran filed a June 2011 NOD.  A September 2011 VA letter and the April 2013 SOC indicate that the Veteran's NOD was received June 2011; however, a copy of the Veteran's NOD is not associated with either the VBMS or Virtual VA file.  As such, the AOJ should locate the June 2011 NOD and associate it with the Veteran's claims file on remand.

The Board also finds that further development of the claims on appeal is warranted.  

The Veteran last underwent VA examination for evaluation of his service-connected psychiatric disability in February 2013.  At that time, he reported that he had suicidal thoughts in the past but did not currently have such thoughts.  The Veteran also reported problems with memory and articulating his thoughts or speaking, but the examiner noted that these problems were not observed during the appointment.  The VA examiner noted depressed mood, anxiety, chronic sleep impairment, disturbances in motivation, and difficulty in adapting to stressful situations.  The VA examiner did not note suspiciousness, panic attacks, memory loss, or disorientation.  The VA examiner opined that the Veteran's anxiety disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In addition, the VA examiner explained that the examiner originally scheduled to examine the Veteran did not show up for work that day, and the Veteran was therefore examined as an "overbook" appointment.  Because the Veteran's record was not reviewed in advance, the VA examiner was unable to resolve discrepancies in work experiences between the Veteran's reports and the claims file.  The VA examiner noted that the Veteran reported last working in 1984 when his supervisor died in an accident.  However, the Veteran has reported last working full-time in 2004, 2006, or 2010.  See July 2011 TDIU Claim (stopped working full-time in 2004); September 2013 Veteran's Statement (stopped working full-time in 2006); December 2015 Board Hearing Transcript (stopped working full-time in 2010).  The Veteran has reported that he stopped working when his supervisor died in an accident.  See September 2013 Veteran's Statement; December 2015 Board Hearing Transcript.  Because the examiner believed that the Veteran stopped working in 1984, she found it "difficult to assess the effect of the [V]eteran's mental health problems on his ability to work."  The examiner did not discuss the 2004 reference in the Veteran's TDIU claim and did not have the benefit of the Veteran's September 2013 statement or December 2015 Board hearing testimony.

Moreover, during the December 2015 Board hearing, the Veteran testified that he did not have friends, that he could not trust anyone, and that he did not feel safe.  He testified that he could not handle crowds and that he had panic attacks several times a month.  He testified that he isolated himself, even from family.  He reported that he had trouble with concentration and memory and was sometimes disoriented.  He reported that he had attempted suicide six times, and that he continued to have suicidal thoughts once or twice a month.  He testified that he could not work because he could not function with others and had trouble controlling his temper.

In view of the above-noted deficiencies with respect medical evidence currently of record, and the Veteran's testimony indicating possible increased psychiatric symptomatology (and, hence, worsening), the Board finds that a contemporaneous examination to obtain clinical findings responsive to applicable rating criteria and other information to assess the current severity of the Veteran's service-connected anxiety disorder with depression is needed to resolve the higher rating claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Notably, moreover, while the TDIU claim is being remanded, primarily, as inextricably intertwined with the higher rating claim being developed (see Parker v. Brown, 7 Vet. App. 116 (1994) and  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), the examiner's findings as to the functional effects of the Veteran's disability on the activities of daily living, to include employment, may provide information pertinent to the TDIU claim. 

Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination by an appropriate mental health professional.  The Board emphasizes that the Veteran's failure to report to the scheduled examination, without good cause, may well result in denial of his claims.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

With respect to VA treatment records, the claims file includes records from the Winston-Salem VA Medical Center (VAMC) dated up to November 2015.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the noted facility (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include records since November 2015, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should also request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

In adjudicating the claim for higher rating claim, the AOJ should consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate.  Moreover, if the Veteran does not meet the percentage requirements for a schedular TDIU, the AOJ should consider whether referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), is warranted.  Adjudication of both claims should include consideration of all additional evidence added to the record since the last adjudication-to include, for the sake of efficiency, evidence received after the SOC for which the Veteran provided a waiver during the Board hearing.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Locate and associate with the Veteran's electronic claims file a copy of the Veteran's June 2011 NOD.
 and associate it with the claims file.  

2.  Obtain from the Winston-Salem VAMC (and any associated facility(ies)) any outstanding, relevant records of VA mental health evaluation and/or treatment of the Veteran, to include any records dated since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate mental health professional, for evaluation of his service-connected anxiety disorder with depression. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with the results made available to the examiner prior to the completion of  his or her report, and all clinical findings should be reported in detail.  

In particular, the examiner should identify and comment on the extent, frequency and/or severity (as appropriate) of all current manifestations of the Veteran's service-connected anxiety disorder with depression.  The examiner should also discuss  the functional effects of such disability on the Veteran's activities of daily living, to include employment.  

The examiner should also indicate whether, considering the Veteran's documented medical history and assertions, there has/have been any change(s) in the severity of the Veteran's service-connected anxiety disorder with depression since the August 2010 effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s), and the severity of the disability at each stage..

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal. Adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority (to include, for the higher rating claim, whether staged rating of the disability is appropriate; and, for the TDIU claim, whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), are invoked).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

